DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election of Group I (claims 11 and 15-16) in the reply filed on 07/25/2022 is acknowledged.  
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.
Claims 1-11 and 15-20 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engagement direction of the at least one continuous groove as recited in claims 1, 10 and 17, the engagement direction of the at least one continuous rib as recited in claims 1 and 10, the proximal surface of the locator as recited in claim 8, and wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system as recited in claims 9 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities:
In claim 17, line 6, the numbering "a)" should be removed as no other numberings exist in the claim.
Appropriate correction is required.
Applicant is advised that should claim(s) 1 and/or 10 be found allowable, claim(s) 1 and/or 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate respectively thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  It is noted that the claim bodies of claims 1 and 10 consist of the same limitations and recite the same invention; the preambles "An article" and "A system" have the same scope and do not limit the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the first flexible substrate".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 does not define a first flexible substrate.  For examination purposes, as "a second flexible substrate" has been recited in a subsequent section of the claim, "a flexible substrate" in line 7 has been construed to be "a first flexible substrate" for proper antecedent basis and clarity.
Claim 3 recites the limitation "the inner liner of the second garment", which renders the claim indefinite.  Claim 3 depends from claim 2.  Claim 2 has defined "one of the first garment or the second garment comprises an inner liner". As such, "the inner liner" in claim 3 would lack antecedent basis in a scenario that the first garment comprises an inner liner, while the second garment does not comprise an inner liner.  For examination purposes, the limitation has been construed to be "an inner liner of the second garment". 
	Claim 7 recites the limitation "wherein the fastener system does not include a slider or any mechanism configured to mate the at least one continuous rib with the at least one continuous groove around a circumference of the at least one continuous rib and/or at least one continuous groove", which renders the claim indefinite.  The limitation appears to be claiming that the fastener system does not include any mechanism for mating the at least one continuous rib with the at least one continuous groove.  As such, it is unclear how the claimed fastener system would work as being absent of any work mechanism according to the claim.  In addition, claim 1 has set forth "the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof interference fit", which actually constitutes a mechanism as recited in the limitation of claim 7; therefore, the limitation of claim 7 conflicts with claim 1.  For examination purposes, the limitation has been construed to be "wherein the fastener system does not include a slider configured to mate the at least one continuous rib with the at least one continuous groove around a circumference of the at least one continuous rib and/or at least one continuous groove".
	Claim 10 recites the limitation "the first flexible substrate".  There is insufficient antecedent basis for this limitation in the claim.   It is noted that claim 10 does not define a first flexible substrate.  For examination purposes, as "a second flexible substrate" has been recited in a subsequent section of the claim, "a flexible substrate" in line 7 has been construed to be "a first flexible substrate" for proper antecedent basis and clarity.
	Claim 10 recites the limitation "the at least one continuous rib".  There is insufficient antecedent basis for this limitation in the claim.  It is also noted that "at least one continuous rib" is defined in a later section of the claim.  For examination purposes, "the at least one continuous rib" in the limitation has been construed to be "at least one continuous rib", and the later recited "at least one continuous rib" has been construed to be "the at least one continuous rib".
	Claim 17 recites the limitation "the first garment" in multiple instances.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the amended claim 17 does not define a first garment.  For examination purposes, as "a second garment" has been recited in a subsequent section of the claim, "a garment" in line 2 has been construed to be "a first garment" for proper antecedent basis and clarity.
	Claim 17 recites the limitation "the first flexible substrate".  There is insufficient antecedent basis for this limitation in the claim.   It is noted that the amended claim 17 does not define a first flexible substrate.  For examination purposes, as "a second flexible substrate" has been recited in a subsequent section of the claim, "a flexible substrate" in line 7 has been construed to be "a first flexible substrate" for proper antecedent basis and clarity.
	Claim 17, in lines 13-14, recites the limitation "the at least one continuous rib".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that "at least one continuous rib" associated with a second annular gasket is defined in a subsequent section of the claim.  For examination purposes, "the at least one continuous rib" in the limitation has been construed to be "at least one continuous rib", and the later recited "at least one continuous rib" has been construed to be "the at least one continuous rib".
	Claim 17 recites the limitation "a second garment" in two instances, which renders the claim indefinite.  It is unclear whether the two instances of "a second garment" are referring to the same garment or different garments.  For examination purposes, the examiner has interpreted them as the same garment, and the second instance of "a second garment" has been construed to be "the second garment".
	Claim 18 recites the limitation "the first and second annular gaskets are welded", which renders the claim indefinite.  It is noted that the amended claim 17 does not set forth a second annular gasket.  There is insufficient antecedent basis for the second annular gasket in the claim.  For examination purposes, the limitation has been construed to be "the first annular gasket and a second annular gasket are welded".
	Claim 19 recites the limitation "the first and second annular gaskets are one of thermally or ultrasonically welded", which renders the claim indefinite due to the same reason as discussed above for claim 18.  There is insufficient antecedent basis for the second annular gasket in the claim.  For examination purposes, the limitation has been construed to be "the first annular gasket and a second annular gasket are thermally or ultrasonically welded".
	Claim 20 recites the limitation "the first and second annular gaskets are configured", which renders the claim indefinite due to the same reason as discussed above for claim 18. There is insufficient antecedent basis for the second annular gasket in the claim. For examination purposes, the limitation has been construed to be "the first annular gasket is configured".
The remaining claims each depend from a rejected base claim and are likewise rejected.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-23 of copending Application No. 17/137,991 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: claims 17-20 of the current application are anticipated by claims 20-23 of copending Application No. 17/137,991.  
Claim 20 of copending Application No. 17/137,991 recites an article comprising a first garment, and a waterproof fastener system configured to join the first garment to a second garment, wherein the waterproof fastener system comprises a first annular gasket coupled to the first garment, the first annular gasket comprising a flexible substrate and at least one continuous groove, wherein the at least one continuous groove projects radially into the first flexible substrate such that an engagement direction of the at least one continuous groove is oriented perpendicular to a longitudinal direction of the first garment, wherein the at least one continuous groove is a channel configured to receive at least one continuous rib of a second annular gasket coupled to the second garment, wherein the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof interference fit, wherein the at least one continuous groove includes an enlarged portion that tapers to a mouth configured to receive an enlarged portion of the at least one continuous rib.  As such, claim 20 of copending Application No. 17/137,991 anticipates each and every limitation of claim 17 of the current application.  It is noted that the at least one continuous rib and the second flexible substrate are not positively recited in claim 17 of the current application; therefore, the recited feature of the at least one continuous rib projecting radially from the second flexible substrate, does not limit the claimed article.  
Claims 18-20 in the current application recite elements also found in claims 21-23 of copending Application No. 17/137,991.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seiichi (JP 2012065777 A) in view of Manning (GB 2304026 A).
Regarding claim 1, Seiichi discloses an article (a combination of a pair of trousers and a shoe; fig. 1; see English translation; abstract; paras. 0011, 0019) comprising: 
a first garment (shoe 3; fig. 1; para. 0019), 
a second garment (trousers 5; fig. 1; para. 0019), and 
a waterproof fastener system (connection structure 1 formed of a shoe-side cylindrical body 7 and a trouser-side tubular body 9, each made of a waterproof material; fig. 1; paras. 0019, 0022, 0024) configured to join the first garment to the second garment (fig. 1; paras. 0019, 0023), wherein the waterproof fastener system comprises:
a) a first annular gasket (shoe-side cylindrical body 7; figs. 1, 11; paras. 0019-0020) coupled to the first garment (shoe 3; figs. 1, 10; para. 0020), the first annular gasket comprising a first substrate (the cylindrical body 7; figs. 10-11) and at least one continuous groove (an annular groove 35; fig. 10; paras. 0025, 0039),  
wherein the at least one continuous groove projects radially into the first substrate (the groove 35 having a semi-circular shape; fig. 10; paras. 0039-0040) such that an engagement direction of the at least one continuous groove (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the first garment (a vertical direction; fig. 10; paras. 0022, 0040), and 
b) a second annular gasket (trouser-side tubular body 9; figs. 1, 11; paras. 0019, 0023) coupled to the second garment (trousers 5; figs. 1, 11), the second annular gasket comprising a second flexible substrate (the tubular body 9 is made of an elastic material; para. 0031) and at least one continuous rib (an annular convex part 39; fig. 10; paras. 0026, 0041), 
wherein the at least one continuous rib projects radially from the second flexible substrate (the annular convex part 39 having a semi-circular shape; fig. 10; paras. 0041, 0043) such that an engagement direction of the at least one continuous rib (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the second garment (a vertical direction; fig. 10), 
wherein the at least one continuous groove (annular groove 35; fig. 10) includes an enlarged portion (having a semi-circular shape; fig. 10; para. 0040) that tapers to a mouth (see fig. 10) configured to receive an enlarged portion of the at least one continuous rib (annular convex part 39 having a semi-circular shape; fig. 10; para. 0043).
wherein the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof interference fit (fig. 10; paras. 0022, 0024, 0041), 
wherein the second annular gasket (trouser-side tubular body 9; figs. 1, 11) comprises a pull tab (elastic collar portion 53 protruding out of tubular body 9 and functioning as a pull tab; fig. 10; paras. 0031, 0057) extending from a portion thereof (a bottom portion; see fig. 11), the pull tab being configured to decouple the first and second annular gaskets when a pull force is applied (the elastic collar portion 53 can be first pulled downward and then pulled away from shoe 3 to decouple the gaskets 7 and 9; figs. 2, 10; paras. 0088-0089, 0093).
Seiichi does not disclose wherein the first substrate is flexible.  However, Manning in an analogous art teaches a waterproof fastener system (a water-proof seal formed by outer collar 16 and rib 17; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4) configured to join a first garment (a boot 10; fig. 1; page 1, para. 10) to a second garment (a pair of trousers having a leg 12; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4), wherein the waterproof fastener system comprises a first annular gasket (outer collar 16; figs. 1, 4) coupled to the first garment (boot 10; figs. 1, 4), the first annular gasket comprising a first flexible substrate (a resiliently flexible material; page 1, para. 1; page 2, para. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as disclosed by Seiichi, with a flexible material to make the first substrate flexible as taught by Manning, in order to provide comfort to the user and also facilitates easy donning and doffing the garments.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as claimed, in order to provide more flexibility of the waterproof fastener system for easy manipulation and more comfort to the user. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
  Regarding claim 2, Seiichi and Manning, in combination, disclose the article of claim 1 and Seiichi further discloses wherein one of the first garment or the second garment (trousers 5; fig. 1) comprises an inner liner (an annular connection body 29, made of the same material as trousers 5; fig. 1; paras. 0024, 0034) and an outer portion (an outer main body 5 with an opening/hem 23; fig. 1; para. 0023, 0035).
Regarding claim 3, Seiichi and Manning, in combination, disclose the article of claim 2, and Seiichi further discloses wherein the second annular gasket (trouser-side tubular body 9; fig. 1) is coupled to an inner liner (an annular connection body 29, made of the same material as main body of trousers 5; fig. 1; paras. 0024, 0034) of the second garment (trousers 5; fig. 1).
Regarding claim 4, Seiichi and Manning, in combination, disclose the article of claim 2, and Seiichi further discloses wherein the outer portion is configured to cover and extend past the waterproof fastener system when the first and second annular gaskets are engaged (see the position of leg opening 23; fig. 1).
Regarding claim 5, Seiichi and Manning, in combination, disclose the article of claim 1, and Seiichi further discloses wherein at least a portion of the first and second garments comprises at least one of waterproof materials, waterproof breathable materials, thermally protective waterproof breathable materials or materials that provide protection against chemical and/or biological threats (both shoes 3 and trousers 5 are waterproof / breathable; para. 0019).
Regarding claim 6, Seiichi and Manning, in combination, disclose the article of claim 1, and Seiichi further discloses wherein the first and the second garments comprise waterproof breathable laminates (trousers 5 comprising outer main body 5 laminated with annular connection body 29 of the same waterproof / breathable material, shoes 3 comprising main body 55 of natural leather laminated with interior body 57 of a waterproof and moisture-permeable sheet material; fig. 1; paras. 0019, 0023-0024, 0061-0062).
Regarding claim 7, Seiichi and Manning, in combination, disclose the article of claim 1, and Seiichi further discloses wherein the fastener system (connection structure 1 consisting of a shoe-side cylindrical body 7 and a trouser-side tubular body 9; fig. 1) does not include a slider configured to mate the at least one continuous rib with the at least one continuous groove around a circumference of the at least one continuous rib and/or at least one continuous groove (no zipper; see fig. 1).
Regarding claim 8, Seiichi and Manning, in combination, disclose the article of claim 1, and Seiichi further discloses wherein the first annular gasket (shoe-side cylindrical body 7; fig. 11) comprises a locator (base end portion 49; figs. 9-10; paras. 0050, 0053) including a proximal surface (a tapered outer surface; see figs. 9-10; para. 0053), the locator positioned on the first annular gasket (see fig. 10) such that when a distal end of the second annular gasket abuts the proximal surface, the at least one continuous rib (annular convex part 39; fig. 10) and the at least one continuous groove (groove 35; fig. 10) are aligned (see fig. 10).
Regarding claim 9, Seiichi and Manning, in combination, disclose the article of claim 1, and further discloses wherein the first and second annular gaskets are configured such that the at least one continuous rib (annular convex part 39; fig. 10) is received in the at least one continuous groove (groove 35; fig. 10) via an applied radial force (a pressing force applied between the annular convex part 39 and groove 35; fig. 10; paras. 0029, 0046), wherein the applied radial force (having a horizontal direction; see fig. 10) is perpendicular to a tensile force (during use, a tensile force is applied to the fastener system due to the gravity of the garments; see fig. 10) applied to the waterproof fastener system by the first garment and the second garment during use (as addressed above; see fig. 10).
Regarding claim 10, Seiichi discloses a system (a combination of a pair of trousers and a shoe; fig. 1; abstract; paras. 0011, 0019) comprising: 
a first garment (shoe 3; fig. 1; para. 0019), 
a second garment (trousers 5; fig. 1; para. 0019), and 
a waterproof fastener system (connection structure 1 formed of a shoe-side cylindrical body 7 and a trouser-side tubular body 9, each made of a waterproof material; fig. 1; paras. 0019, 0022, 0024) configured to join the first garment to the second garment (fig. 1; paras. 0019, 0023), wherein the waterproof fastener system comprises:
a) a first annular gasket (shoe-side cylindrical body 7; figs. 1, 11; paras. 0019-0020) coupled to the first garment (shoe 3; figs. 1, 10; para. 0020), the first annular gasket comprising a first substrate (the cylindrical body 7; figs. 10-11) and at least one continuous groove (an annular groove 35; fig. 10; paras. 0025, 0039),  
wherein the at least one continuous groove projects radially into the first flexible substrate (the groove 35 having a semi-circular shape; fig. 10; paras. 0039-0040) such that an engagement direction of the at least one continuous groove (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the first garment (a vertical direction; fig. 10; paras. 0022, 0040); and 
wherein the at least one continuous groove (annular groove 35; fig. 10) includes an enlarged portion (having a semi-circular shape; fig. 10; para. 0040) that tapers to a mouth (see fig. 10) configured to receive an enlarged portion of at least one continuous rib (annular convex part 39 having a semi-circular shape; fig. 10; para. 0043).
b) a second annular gasket (trouser-side tubular body 9; figs. 1, 11; paras. 0019, 0023) coupled to the second garment (trousers 5; figs. 1, 11), the second annular gasket comprising a second flexible substrate (the tubular body 9 is made of an elastic material; para. 0031) and at least one continuous rib (an annular convex part 39; fig. 10; paras. 0026, 0041), 
wherein the at least one continuous rib projects radially from the second flexible substrate (the annular convex part 39 having a semi-circular shape; fig. 10; paras. 0041, 0043) such that an engagement direction of the at least one continuous rib (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the second garment (a vertical direction; fig. 10), and 
wherein the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof interference fit (fig. 10; paras. 0022, 0024, 0041), 
wherein the second annular gasket comprises a pull tab extending from a portion thereof, the pull tab being configured to decouple the first and second annular gaskets when a pull force is applied.
wherein the second annular gasket (trouser-side tubular body 9; figs. 1, 11) comprises a pull tab (elastic collar portion 53 protruding out of tubular body 9 and functioning as a pull tab; fig. 10; paras. 0031, 0057) extending from a portion thereof (a bottom portion; see fig. 11), the pull tab being configured to decouple the first and second annular gaskets when a pull force is applied (the elastic collar portion 53 can be first pulled downward and then pulled away from shoe 3 to decouple the gaskets 7 and 9; figs. 2, 10; paras. 0088-0089, 0093).
Seiichi does not disclose wherein the first substrate is flexible.  However, Manning in an analogous art teaches a waterproof fastener system (a water-proof seal formed by outer collar 16 and rib 17; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4) configured to join a first garment (a boot 10; fig. 1; page 1, para. 10) to a second garment (a pair of trousers having a leg 12; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4), wherein the waterproof fastener system comprises a first annular gasket (outer collar 16; figs. 1, 4) coupled to the first garment (boot 10; figs. 1, 4), the first annular gasket comprising a first flexible substrate (a resiliently flexible material; page 1, para. 1; page 2, para. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as disclosed by Seiichi, with a flexible material to make the first substrate flexible as taught by Manning, in order to provide comfort to the user and also facilitates easy donning and doffing of the garments.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as claimed, in order to provide more flexibility of the waterproof fastener system for easy manipulation and more comfort to the user. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 11, Seiichi and Manning, in combination, disclose the system of claim 10, and Seiichi further discloses wherein the first garment is an article of footwear (shoes 3; fig. 1; para. 0019) and the second garment is a pair of pants including two pant legs (trousers 5; fig. 1; para. 0019).
Regarding claim 15, Seiichi and Manning, in combination, disclose the system of claim 10, and Seiichi further discloses wherein the first garment is a boot (shoe 3 is in a boot shape; fig. 1; abstract; para. 0021), and wherein each pant leg includes an inner liner (an annular connection body 29 made of the same material as trousers 5; fig. 1; paras. 0024, 0034) and an outer shell (an outer main body 5 with an opening/hem 23; fig. 1; para. 0023, 0035).
Seiichi does not disclose wherein the boot comprises a gaiter.  However, Manning teaches wherein a boot (a boot 10; fig. 1; page 1, para. 10) comprises a gaiter (collar 14; fig. 1; page 1, para. 11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified boot as disclosed by Seiichi, with wherein the boot comprises a gaiter as taught by Manning, in order to provide a boot in another commonly-used form to be joined with a pair of trousers for specific applications.
Regarding claim 16, Seiichi and Manning, in combination, disclose the system of claim 15, and Seiichi further discloses wherein the inner liner (annular connection body 29; fig. 1; paras. 0024, 0034) is coupled to the second annular gasket (trouser-side tubular body 9; fig. 1; paras. 0024, 0034).  In addition, by combination of Seiichi and Manning, the boot would comprise a gaiter.  As discussed above, the first annular gasket is coupled to the boot in Seiichi; therefore, the first annular gasket would be coupled to the gaiter for the modified boot.
Regarding claim 17, Seiichi discloses an article (a combination of a pair of trousers and a shoe that are coupled together; fig. 1; abstract; paras. 0011, 0019) comprising: 
a first garment (shoe 3; fig. 1; para. 0019), and 
a waterproof fastener system (connection structure 1 formed of a shoe-side cylindrical body 7 and a trouser-side tubular body 9, each made of a waterproof material; fig. 1; paras. 0019, 0022, 0024) configured to join the first garment to a second garment (trousers 5; fig. 1; paras. 0019, 0023), wherein the waterproof fastener system comprises: 
a first annular gasket (shoe-side cylindrical body 7; figs. 1, 11; paras. 0019-0020) coupled to the garment (shoe 3; figs. 1, 10; para. 0020), the first annular gasket comprising a substrate (the cylindrical body 7; figs. 10-11) and at least one continuous groove (an annular groove 35; fig. 10; paras. 0025, 0039), 
wherein the at least one continuous groove projects radially into the first substrate (the groove 35 having a semi-circular shape; fig. 10; paras. 0039-0040) such that an engagement direction of the at least one continuous groove (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the first garment (a vertical direction; fig. 10; paras. 0022, 0040), 
wherein the at least one continuous groove (annular groove 35; fig. 10) includes an enlarged portion (having a semi-circular shape; fig. 10; para. 0040) that tapers to a mouth (see fig. 10) configured to receive an enlarged portion (annular convex part 39 having a semi-circular shape; fig. 10; para. 0043) of at least one continuous rib (an annular convex part 39; fig. 10; paras. 0026, 0041), 
 wherein the at least one continuous groove (annular groove 35; fig. 10) is configured to receive the at least one continuous rib (fig. 10; paras. 0023) projecting radially from a second flexible substrate (the annular convex part 39 having a semi-circular shape; fig. 10; paras. 0041, 0043) coupled to the second garment (trousers 5; fig. 1; paras. 0019, 0023), thereby to form a waterproof interference fit (fig. 10; paras. 0022, 0024, 0041).
Seiichi does not disclose wherein the first substrate is flexible.  However, Manning in an analogous art teaches a waterproof fastener system (a water-proof seal formed by outer collar 16 and rib 17; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4) configured to join a first garment (a boot 10; fig. 1; page 1, para. 10) to a second garment (a pair of trousers having a leg 12; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4), wherein the waterproof fastener system comprises a first annular gasket (outer collar 16; figs. 1, 4) coupled to the first garment (boot 10; figs. 1, 4), the first annular gasket comprising a first flexible substrate (a resiliently flexible material; page 1, para. 1; page 2, para. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as disclosed by Seiichi, with a flexible material to make the first substrate flexible as taught by Manning, in order to provide comfort to the user and also facilitates easy donning and doffing of the garments.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as claimed, in order to provide more flexibility of the waterproof fastener system for easy manipulation and more comfort to the user. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 20, Seiichi and Manning, in combination, disclose the article of claim 17, and Seiichi further discloses wherein the first annular gasket is configured such that the at least one continuous rib (annular convex part 39; fig. 10) is received in the at least one continuous groove (groove 35; fig. 10) via an applied radial force (a pressing force applied between the annular convex part 39 and groove 35; fig. 10; paras. 0029, 0046), wherein the applied radial force (having a horizontal direction; see fig. 10) is perpendicular to a tensile force (during use, a tensile force is applied to the fastener system due to the gravity of the garments; see fig. 10) applied to the waterproof fastener system by the first garment and the second garment during use (as addressed above; see fig. 10).  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seiichi (JP 2012065777 A) and Manning (GB 2304026 A) and further in view of Aldridge (US 5,090,057 A).
Regarding claim 18, Seiichi and Manning, in combination, disclose the article of claim 17. Seiichi does not disclose wherein the first annular gasket and a second annular gasket are welded together to form a permanent seal.  However, Aldridge in an analogous art teaches an article (a combination of turn-out pant and boots 10; fig. 1A-1B; col. 3, ll. 61-64) comprising a first garment (boot 18; fig. 1; col. 3, ll. 64-68; col. 4, ll. 1-2), a waterproof fastener system (connecting means 16 constructed of a highly waterproof material; figs. 1B, 2; col. 4, ll. 1-2, 48-51) configured to join the first garment to a second garment (pant 12; figs. 1A-1B; col. 3, ll. 64-68; col. 4, ll. 1-2), wherein the waterproof fastener system comprises a first annular gasket (portion 24; figs. 1A-1B, 2; col. 4, ll. 10-18) coupled to the first garment (on cuff 26; figs. 1A-1B, 2; col. 4, ll. 10-18) and a second annular gasket (portion 14; figs. 1A-1B, 2; col. 4, ll. 10-18) coupled to the second garment (on cuff 22; figs. 1A-1B, 2; col. 4, ll. 10-18), wherein the first annular gasket and the second annular gasket are configured to be snugly secured to each other by matching indentations and protrusions (fig. 2; col. 4, ll. 52-61) to provide substantially complete moisture resistance between the first garment and the second garment (col. 4, ll. 52-61), and wherein the first annular gasket and the second annular gasket can be detachably coupled together (col. 4, ll. 29-34), and the first annular gasket and the second annular gasket can also be permanently secured together to form a permanent seal (col. 4, ll. 29-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article as disclosed by Seiichi, with wherein the first annular gasket and a second annular gasket are permanently secured together to form a permanent seal as taught by Manning, in order to provide another suitable form of combined trousers and shoes for use in applications such as in overalls or dry suits when the detachable function is not needed or preferred.  
Further, the limitation "welded" is deemed a product-by-process limitation, and determination of patentability is based on the product itself, not on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113, I.  In this case, the first and second annular gaskets of the modified fastener system have already formed a substantially waterproof seal by snugly fitting to each other.  One of ordinary skill of the art would recognize that a permanent seal resulted from different processing techniques in the art would be substantially the same, since the permanent seal is produced from the substantially waterproof seal and only minimum processing is needed.  
Regarding claim 19, Seiichi and Manning, in combination, disclose the article of claim 17. Seiichi does not disclose wherein the first annular gasket and a second annular gasket are thermally or ultrasonically welded.  However, Aldridge in an analogous art teaches an article (a combination of turn-out pant and boots 10; fig. 1A-1B; col. 3, ll. 61-64) comprising a first garment (boot 18; fig. 1; col. 3, ll. 64-68; col. 4, ll. 1-2), a waterproof fastener system (connecting means 16 constructed of a highly waterproof material; figs. 1B, 2; col. 4, ll. 1-2, 48-51) configured to join the first garment to a second garment (pant 12; figs. 1A-1B; col. 3, ll. 64-68; col. 4, ll. 1-2), wherein the waterproof fastener system comprises a first annular gasket (portion 24; figs. 1A-1B, 2; col. 4, ll. 10-18) coupled to the first garment (on cuff 26; figs. 1A-1B, 2; col. 4, ll. 10-18) and a second annular gasket (portion 14; figs. 1A-1B, 2; col. 4, ll. 10-18) coupled to the second garment (on cuff 22; figs. 1A-1B, 2; col. 4, ll. 10-18), wherein the first annular gasket and the second annular gasket are configured to be snugly secured to each other by matching indentations and protrusions (fig. 2; col. 4, ll. 52-61) to provide substantially complete moisture resistance between the first garment and the second garment (col. 4, ll. 52-61), and wherein the first annular gasket and the second annular gasket can be detachably coupled together (col. 4, ll. 29-34), and the first annular gasket and the second annular gasket can also be permanently secured together to form a permanent seal (col. 4, ll. 29-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified article as disclosed by Seiichi, with wherein the first annular gasket and a second annular gasket are permanently secured together to form a permanent seal as taught by Manning, in order to provide another suitable form of combined trousers and shoes for use in applications such as in overalls or dry suits when the detachable function is not needed or preferred.  
Further, the limitation "thermally or ultrasonically welded" is deemed a product-by-process limitation, and determination of patentability is based on the product itself, not on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113, I.  In this case, the first and second annular gaskets the modified fastener system have already formed a substantially waterproof seal by snugly fitting to each other.  One of ordinary skill of the art would recognize that the permanent seal resulted from different processing techniques in the art would be substantially the same, since the permanent seal is produced from the substantially waterproof seal and only minimum processing is needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732